     Case 2:18-cv-02333-KJM-DB Document 36 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    Orlonzo Hedrington,                              No. 2:18-cv-02333-KJM-DB
12                       Plaintiff,
13           v.
14    United States of America,
15                       Defendant.
16    ___________________________________
17    Orlonzo Hedrington,                              No. 2:21-cv-00414-KJM-AC
18                       Plaintiff,
19           v.                                        RELATED CASE ORDER
20    United States of America, County of
      Solano, Fairfield Police Department,
21    Michael Arimboanga, David Grant Medical
      Center,
22
                         Defendants.
23

24

25
            Examination of the above-captioned actions reveals that they are related within the
26
     meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
27
     question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
28
                                                       1
     Case 2:18-cv-02333-KJM-DB Document 36 Filed 03/23/21 Page 2 of 2


 1   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 2   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 3   likely to be convenient for the parties.
 4          The parties should be aware that relating cases under Rule 123 causes the actions to be
 5   assigned to the same judge – it does not consolidate the actions. Under Rule 123, related cases
 6   are generally assigned to the judge and magistrate judge to whom the first filed action was
 7   assigned.
 8          As a result, it is hereby ORDERED that 2:21-cv-00414-KJM-AC is reassigned from
 9   Magistrate Judge Allison Claire to Magistrate Judge Deborah Barnes. Henceforth, the caption on
10   documents filed in the reassigned case shall be shown as: 2:21-cv-00414-KJM-DB.
11          It is further ORDERED that the Clerk of the Court make appropriate adjustment in the
12   assignment of civil cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: March 23, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
